
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.10(h)


LEASE AMENDMENT "3"


        THIS AMENDMENT is attached to and hereby forms a part of that certain
LEASE ("Lease") made the 1st day of December, 1994, by and between Green, Praver
Et Al ("Landlord") and Anesta Corp., a Delaware Corporation ("Tenant").

        WHEREAS, Tenant desires to lease space in Building #6 of Wiley Post
Plaza located at 4745 West Wiley Post Way (the "Building"). That space is now
leased to AirTouch Communications ("Air-touch"). Landlord shall attempt to cause
AirTouch to terminate its lease for such space. Prior to Landlord approaching
AirTouch, Tenant shall execute this Amendment. Landlord will not execute this
Amendment until AirTouch has entered into an agreement terminating its lease.
Landlord shall execute this Amendment, and this Amendment shall become
effective, only when and if Landlord has executed a lease termination agreement
or lease amendment with AirTouch. Tenant shall not be entitled to revoke its
execution of this Amendment until after October 31, 1998, and shall have the
right to revoke its execution after such date only if Landlord has not executed
such agreement with AirTouch by such date.

        NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Tenant and Landlord agree as
follows:

        1.    EXPANSION PREMISES AND TERM    

        In addition to all other space leased by Tenant, Tenant agrees to lease
from Landlord approximately 6,241 rentable square feet of space known as Suite
600 of Wiley Post Building 6 as shown on Exhibit "A" to this amendment. The
lease term for the expansion premises shall be for one year and five months
commencing November 1, 1998 and ending March 31, 2000. This term for the
expansion space is coterminous with the term for Tenant's existing lease space.

        2.    OPTION TO EXTEND LEASE    

        Tenant may extend the lease term of the expansion premises for two—five
year periods upon the same terms and conditions as set forth in Section 1.4 of
the original Lease.

        3.    RENTAL RATES    

        For the expansion space in Suite #600, Tenant agrees to pay to Landlord'
without prior notice or demand, as annual base rental for the expansion space,
the sum of $39,692.76 for the first year of the expansion space lease term,
payable in equal monthly payments of $3,307.73 on or before the first day of
each month in advance. The first month's rent for the expansion space shall be
paid on or before November 1, 1998. November 1, 1998 will be considered the
anniversary date for this expansion premises.

        The annual base rent for this Suite #600 expansion shall be adjusted
each year, effective on each anniversary of the date of the commencement of the
expansion space lease term, by a percentage equal to the percentage increase in
the United States Department of Labor Statistics New Consumer Price Index for
all Urban Consumers (CPI-U, National Index, 1982-1984 = 100) as published by the
United States Department of Labor, Bureau of Labor Statistics, using as a base
the index for the two months immediately preceding the commencement of the
expansion space lease term compared to the index for the two months immediately
preceding the anniversary date of the year for which the lease adjustment is
being made. The foregoing notwithstanding, the annual base rent shall not be
increased by more than three percent in any one year.

        4.    ADDITIONAL RENT—EXPANSION SPACE    

        Tenant shall pay, as additional rent for the Suite #600 expansion space,
Tenant's proportionate share of "Basic Costs Increases" as defined in
Section 2.3 of the Lease. "Tenant's Proportionate Share"

--------------------------------------------------------------------------------


for the expansion space shall mean 3.29 percent, which is determined by dividing
the 6,241 square feet being rented by Tenant by 189,425 square feet, the total
rentable space in the Project. The monthly charge for additional rent for the
expansion space is $811.33 which represents the 6,241 square feet times $0.13.
The additional rent rate of $0.13 shall be adjusted annually or at such time as
there is a significant change in the costs of any item of additional rent to be
paid by Tenant as per Section 2.3. of the Lease. Tenant's total area for
purposes of Section 2.3 shall include all of the "proportionate" areas as shown
in the original lease, the first amendment, the second amendment, and this third
amendment.

        5.    TENANT IMPROVEMENTS    

        Tenant shall propose plans for improvements to the demised premises
which plans must be approved by Landlord. Such approval shall not be
unreasonably withheld. Said plans must comply with all building codes and local
ordinances. Tenant shall at its sole cost and expense make the improvements to
the Premises as set out in plans and specifications attached as Exhibit "B" to
this Amendment. Tenant will be obligated to follow all building codes and other
construction practices and requirements as described in Section 7.1 of the
Lease.

        6.    VALID AGREEMENTS    

        Except for the rent and the term, the terms for the Suite #600 expansion
premises shall be identical as set forth in the Lease. Tenant and Landlord
acknowledge that the Lease is a valid and enforceable agreement and that the
Tenant holds no claims against Landlord or its agents which might serve as the
basis of any set-off against accruing rent and other charges or any other remedy
in law or in equity. Except as is herein specifically modified and amended or as
is necessary to give meaning and effectuate the terms hereof, the Lease shall
remain in full force and effect, it being understood and agreed that this
Amendment, upon execution, becomes a part of the total Lease.

        7.    BROKERS    

        Except as herein set out, Tenant represents, and warrants that there are
no claims for brokerage commissions or finder's fees in connection with this
Lease and agrees to indemnify Landlord against and hold it harmless from all
liabilities arising from such claim, including any attorney's fees connected
therewith. Landlord shall pay the brokerage fees and/or commissions payable in
connection with this Lease to Asset Management Services, Inc., who represents
Landlord, pursuant to the applicable listing and/or brokerage agreement between
Landlord and said party.

        IN WITNESS WHEREOF, the parties have duly executed this Amendment this
30th day of September, 1998.


LANDLORD: GREEN PRAVER ET AL
 
TENANT: ANESTA CORP.
By:
/s/  GREGORY W. STRONG      

--------------------------------------------------------------------------------

Gregory W. Strong
Project Manager
 
By:
/s/  THOMAS B. KING      

--------------------------------------------------------------------------------

Thomas B. King
President & CEO

2

--------------------------------------------------------------------------------


SALT LAKE INTERNATIONAL CENTER
WILEY POST PLAZA
EXHIBIT "A"



[GRAPHIC OF FLOOR PLAN]


3

--------------------------------------------------------------------------------



QuickLinks


LEASE AMENDMENT "3"
SALT LAKE INTERNATIONAL CENTER WILEY POST PLAZA EXHIBIT "A"
[GRAPHIC OF FLOOR PLAN]
